Citation Nr: 0918607	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  00-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for residuals of shin 
splints.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for the period prior to February 22, 1999; 
in excess of 20 percent disabling from February 22, 1999, to 
January 29, 2003; and in excess of 40 percent as of January 
29, 2003, for herniated nucleus pulposus L5-S1 (low back 
disability).

4.  Entitlement to an initial compensable evaluation for 
residual scar status post excision of pilonidal cyst.

5.  Entitlement to an initial compensable evaluation for the 
period prior to September 29, 2003, and an evaluation in 
excess of 10 percent disabling thereafter for status post 
right ankle strain with instability and subchondral injury 
(right ankle disability).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that the Veteran had initiated an appeal as 
to a January 2008 rating decision that denied service 
connection for a dental disorder, anxiety disorder, sleep 
disorder and right knee disorder, but failed to timely file a 
substantive appeal to perfect his appeal.  In April 2009, the 
Board received a statement submitted by the Veteran's 
representative presenting argument in favor of these claims; 
however, the April 2009 statement for the Veteran's 
representative cannot constitute a substantive appeal as to 
these issues as it was not filed within the appropriate time 
frame.  See 38 U.S.C.A. § 7105 (West 2002).  The Board, 
therefore, construes the representative's April 2009 
statement as claims to reopen for service connection for 
these four disorders.  However, as these matters are not 
currently developed or certified for appellate review, they 
are referred to the RO for appropriate action.

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.

FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with any residuals 
of shin splints.

2.  Prior to February 29, 1999 the Veteran's low back 
disability was not manifested by ankylosis, moderate 
limitation of motion, muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, or moderate intervertebral disc syndrome 
with recurring attacks.

3.  From February 22, 1999, to January 28, 2003, the 
Veteran's low back disability was manifested by one week of 
incapacitation as prescribed by a physician and multiple 
periods of physical therapy representing recurrent attacks of 
intervertebral disc syndrome.  The Veteran's low back 
disability was not, however, manifested by ankylosis, severe 
limitation of motion of the lumbar spine, severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, or incapacitating episodes having a 
total duration of at least four weeks.

5.  Beginning January 29, 2003, the Veteran's low back 
disability has been manifested by forward flexion of 30 
degrees, extension of 10 degrees, lateral flexion of 40 
degrees bilaterally, and rotation of 35 degrees bilaterally 
with painful motion on the last degree of motion, moderate 
objective evidence of painful motion on all movements of the 
lumbar spine with moderate lumbosacral spasm.  The Veteran's 
low back disability was not, however, manifested by 
incapacitating episodes having a total duration of at least 
six weeks or ankylosis.

6.  Prior to October 4, 2002, the Veteran's scar was not 
manifested by ulceration, tenderness and pain on objective 
examination; nor did it limit motion or functioning of the 
affected part.

7.  Beginning October 4, 2002, the Veteran's scar has been 
manifested tenderness upon objective examination; but it was 
not deep, did not limit motion or functioning of the affected 
part, or encompass an area greater than 12 square inches.

8.  Prior to September 29, 2003, the Veteran's right ankle 
disability was not manifested by moderate limitation of 
motion, ankylosis, or malunion of the os calcis or 
astragalus.

9.  Beginning September 29, 2003, the Veteran's right ankle 
disability has been manifested by moderate limitation of 
motion, but not marked limitation of motion, ankylosis, or 
malunion of the os calcis or astragalus.


CONCLUSIONS OF LAW

1.  A disability due to residual of shin splints was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008)

2.  For the period prior to February 22, 1999, the criteria 
for an initial rating in excess of 10 percent disabling for 
herniated nucleus pulposus L5-S1 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5286 to 5295 (2002).

3.  From February 22, 1999 to January 28, 2003, the criteria 
for an initial rating in excess of 20 percent for herniated 
nucleus pulposus L5-S1 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5286 to 5295 
(2002).

4.  As of January 29, 2003, the criteria for an initial 
rating in excess of 40 percent for herniated nucleus pulposus 
L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§  3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5286 to 5295 and 5235 to 5243 (2002, 
2003, 2008).

5.  For the period prior to October 4, 2002, the schedular 
criteria for a compensable evaluation for residual scar 
status post excision of pilonidal cyst have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7803 to 7806 (2008).

6.  For the period beginning October 4, 2002, the schedular 
criteria for a disability rating of 10 percent, but not 
higher, for residual scar status post excision of pilonidal 
cyst have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7803 to 
7806 (2008).

7.  Prior to September 29, 2003, the criteria for a 
compensable evaluation for a right ankle disability were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5270, 5271, 5272, 5273 (2008).

8.  As of September 29, 2003, the criteria for an evaluation 
in excess of 10 percent disabling for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5272, 
5273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an Statement of the Case or Supplemental 
Statement of the Case, is sufficient to cure a timing 
defect).  

In this case, in regard to the claim of entitlement to 
service connection for residuals of shin splints, VA's duty 
to notify was satisfied subsequent to the initial AOJ 
decision by way of a letter sent to the appellant in January 
2003 that fully addressed all notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
Supplemental Statement of the Case issued in June 2007 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, in regard to the Veteran's claims of entitlement to 
higher evaluations for low back disability, scar, and right 
ankle disability the Veteran is challenging the initial 
evaluations assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
VA's duty to notify in regard to these claims has been 
satisfied.

In regard to the Veteran's claim of entitlement to service 
connection for residuals of shin splints, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records and all adequately identified private 
treatment records.  The appellant was afforded VA medical 
examinations relating to his claims in November 1998, January 
2003, December 2004, May 2006, May 2007, and August 2007.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137 (West 
2002); 38 C.F.R. § 3.303 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
residuals of shin splints.  The Veteran's service treatment 
records reveal that the Veteran was treated for shin splints 
in service in October 1994.  However, upon examination at 
separation from service in November 1997, the Veteran was not 
noted to have any lower limb conditions, including shin 
splints.

After service, the Veteran underwent a VA C&P examination in 
November 2008 in conjunction with his claim for service 
connection.  He reported treatment for shin splints in 
service, but referred no pain at the present time in his 
legs.  Physical examination revealed there was no tenderness 
to palpation over either tibia in the shin area.  A 
scintigram of the lower legs was conducted, and no 
abnormality was found.  The examiner failed to diagnose any 
residual disability from the shin splints the Veteran was 
treated for in service.  In addition, the Veteran's post-
service treatment records do not reveal any diagnosis or 
treatment for any residuals of shin splints.

In light of the evidence, the Board finds that entitlement to 
service connection for residuals of shin splints is not 
warranted.  The Board acknowledges that the Veteran was 
treated for shin splints in service.  However, upon 
examination at separation from service and in November 1998, 
the Veteran was not noted to have any residuals of his in-
service shin splints.  The Veteran's post-service treatment 
records do not reveal any diagnosis or treatment for any 
residuals of shin splints.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, entitlement 
to service connection for residuals of shin splints must be 
denied.

In reaching the decision above, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of shin splints, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1 (2008).  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2 (2008); resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3 (2008); where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2008); and, evaluating functional impairment on 
the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. § 
4.10 (2008).  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2008).  
It is possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Board notes that functional loss also must be considered 
in addition to the specific criteria.  See 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  In particular, if the disability at 
issue is of a musculoskeletal nature or origin, then VA may, 
in addition to applying the regular schedular criteria, 
consider granting a higher rating for functional impairment 
caused by pain, weakness, excess fatigability, or 
incoordination, assuming these factors are not already 
contemplated by the governing rating criteria.  Claimed 
functional loss must be supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion.  See DeLuca v. Brown, supra.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Low back disability

Service connection was established for herniated nucleus 
pulposus L5-S1 in February 1999, and a 10 percent rating was 
established under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
effective March 22, 1998.  Subsequently the Veteran was 
awarded an evaluation of 20 percent disabling from February 
22, 1999, to January 28, 2003, and an evaluation of 40 
percent disabling as of January 29, 2003.  This appeal 
addresses the initial disability rating assigned for the 
Veteran's service-connected disability upon the award of 
service connection; therefore, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

Effective September 23, 2002, and September 26, 2003, during 
the pendency of the Veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies. 
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The first revision, effective September 23, 2002, amended the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The second revision, effective September 
26, 2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

Again, in evaluating the Veteran's claim, the Board must 
analyze the various versions of rating criteria applicable to 
the Veteran's claim.  See VAOPGCPREC 7-2003.  In a May 2004 
Statement of the Case, the Veteran was provided notice of the 
amended regulations.  He also underwent VA examinations in 
December 2004 and May 2006, and the severity of his 
disability was considered in light of the revised 
regulations.  Therefore, there is no prejudice to the Veteran 
for the Board to consider these new regulations in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Diagnostic Code 5293 (in effect prior to September 23, 2002) 
provided ratings based on intervertebral disc syndrome.  
Postoperative intervertebral disc syndrome that was cured was 
to be rated noncompensable (0 percent).  Moderate 
intervertebral disc syndrome with recurring attacks was to be 
rated 20 percent disabling.  Severe intervertebral disc 
syndrome with recurring attacks with intermittent relief was 
to be rated 40 percent disabling.  Pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, was to be rated 60 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Higher evaluations were also available under Diagnostic Code 
5292, for limitation of motion of the lumbar spine, and 
Diagnostic Code 5295, for lumbosacral strain.  Diagnostic 
Code 5292 provided for a 20 percent rating for moderate 
limitation of motion and a 40 percent rating required severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Diagnostic Code 5295 provided 
for a 20 percent rating for lumbosacral strain if there was 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position, and a 40 
percent rating where the condition was severe, with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).

Furthermore, although higher ratings were also available 
under Diagnostic Codes 5286 and 5289 for varying degrees of 
ankylosis of the spine, as the evidence of record fails to 
establish that the Veteran has ankylosis of the spine, these 
Diagnostic Code are not for application in this case.

The revisions to Diagnostic Code 5293 effective September 23, 
2002, for rating intervertebral disc syndrome, provide that 
preoperative or postoperative intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Thus, intervertebral disc syndrome warranted a 10 percent 
disability rating when there were incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating when 
there were incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months; a 40 percent rating when there were incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating when there were incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  The revised schedule does not provide for an 
evaluation higher than 60 percent.  Id.

Notes following Diagnostic Code 5293 provided guidance in 
rating intervertebral disc syndrome.  Note (1) provided that, 
for purposes of ratings under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provide that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provide that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
rate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher rating for that segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a (2008).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the Veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria, 
i.e., "slight", "moderate", or "severe."

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2008).

Under the applicable new criteria effective September 26, 
2003, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine, a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 40 percent rating for favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2008).  In this case, there is no medical 
evidence establishing ankylosis of any portion of the 
Veteran's spine, and there are none of the above symptoms 
indicative of unfavorable ankylosis.  Therefore, the 
criteria for a 100, 50, or 40 percent rating based on 
ankylosis are not met.  

The 40 percent rating also is available when forward flexion 
of the thoracolumbar spine is 30 degrees or less.  A 20 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine (2008).

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine," 68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome is to be rated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine, outlined above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a (2008).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months; a 20 percent 
disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent disability rating for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a (2008).

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a (2008).

In October 1998 the Veteran underwent a VA x-ray of the 
lumbar spine.  The x-ray did not reveal any evidence of 
degenerative arthritis or scoliosis and was interpreted as 
normal.

In November 1998 the Veteran was afforded a VA Compensation 
and Pension (C&P) spine examination.  The Veteran reported 
that he injured his low back while pushing a wall locker up 
stairs in service.  The Veteran complained of moderate low 
back pain with occasional radiation to the left leg posterior 
aspect up to the knee.  The Veteran was noted to not be in 
any need of crutches or a cane.  Upon physical examination, 
the Veteran's spine was noted to have a forward flexion of 95 
degrees, a backward extension and rotations of 35 degrees, 
and lateral flexions of 40 degrees.  There was no painful 
motion upon range of motion of the Veteran's lumbar spine, 
and the ranges of motion were noted to be within the normal 
limits.  There was objective evidence of mild lumbar spasm, 
mild weakness of the right ankle, dosiflexor muscle, and 
extensor hallux with a muscle strength grade IV/V.  There was 
mild tenderness to palpation of the lumbar paravertebral 
muscles, but no postural abnormalities of the back and no 
fixed deformities.  There was no muscular atrophy of the 
lower extremities and the Veteran had a normal gait cycle.  
The Veteran had diminished pinprick and smooth sensation on 
the right L5-S1 dermatomes of the foot, and diminished right 
knee jerk and ankle jerk of +1.  He had a positive straight 
leg test on the right.  X-rays did not reveal any 
abnormalities.  The examiner diagnosed the Veteran to have 
herniated nucleus pulposus, L5-S1.

In December 1998 the Veteran underwent a magnetic resonance 
imaging (MRI) scan of the low back.  The scan revealed L5-S1 
degenerative disc disease with associated small broad based 
central disc protrusion abutting ventral aspects of dural sac 
without definite compression, and a small L5-S1 posterior 
radial tear.

Review of the claims folder reveals that the Veteran had 
continuous complaints of low back pain during the period on 
appeal.  The Veteran was treated with physical therapy for 
his low back pain in February through September 1999

In October 1999, the Veteran was issued a TENS unit to treat 
his low back pain.  The Veteran was also noted in October 
1999 to have low back pain without neurologic defect.  
Conversely, another treatment note that month indicates the 
Veteran had radiating pain from his back to his buttocks.  In 
February 2000 the Veteran complained of numbness in his legs.  
Subsequently, in June 2000, the Veteran was diagnosed with 
left leg radiculopathy.  In January 2001, the Veteran was 
diagnosed with discogenic disease.

In July 2001, the Veteran underwent an MRI of the lumbosacral 
spine that revealed mild degenerative changes of the 
lumbosacral spine, mild posterior disk protrusion at the L5-
S1 level, minimal concentric disk bulging from L2-S1 levels, 
and degenerative disk disease at the L5-S1 level.  The 
results were noted to be essentially unchanged since the 
prior MRI.

In a private treatment noted, dated in April 2002, Dr. F.M.L. 
wrote a certificate excusing the Veteran from work for one 
week due to his back condition.

In a VA treatment note, dated in October 2002, the Veteran 
complained of low back pain that radiated into the left leg 
and is worsened by prolonged sitting and standing.  A new MRI 
conducted in November 2002 confirmed significant lumbar disc 
herniation at L5-S1.

On January 29, 2003 the Veteran was afforded a VA C&P spine 
examination.  The Veteran reported that he has severe low 
back pain with radiation into the legs up to the anterior and 
posterior aspect including the feet.  The Veteran referred to 
frequent numbness and tingling of the legs and plantar aspect 
of the feet.  The Veteran did not have any fecal or urinary 
incontinence.  The Veteran reported that he was treated with 
physical therapy four or five times for flare-ups.  He stated 
that his back pain is precipitated by sitting or standing a 
lot, lifting objects, and lifting his three-month old baby.  
He reported that his back pain is alleviated by stretching 
and flexion exercises.  The Veteran was noted to be able to 
walk unaided, to use a lumbosacral orthosis, to be able to 
walk for five minutes, and to have unsteadiness without a 
history of falls.  The Veteran did not report any history of 
spinal surgery.  The Veteran's functional assessment revealed 
that he has no difficulties with his activities of daily 
living; however, he cannot go to the mall, run or walk a lot.  
The examiner indicated that the Veteran can drive.  Upon 
examination, the Veteran was noted to have normal posture and 
gait with position of the head, spine, and limbs.  Range of 
motion tests revealed that the Veteran had forward flexion of 
30 degrees, extension of 10 degrees, lateral flexions of 40 
degrees, and rotations of 35 degrees.  There was painful 
motion on the last degree of motion.  The examiner noted that 
there was moderate objective evidence of painful motion on 
all movements of the lumbar spine with moderate lumbosacral 
spasm.  Muscle strength was noted to be 5/5 with the 
exception of the left ankle dorsiflexion muscles, extensor 
hallucis longus with a muscle strength graded as 4/5.  There 
was moderate tenderness to palpation in the lumbosacral area.

Neurological examination revealed that the Veteran had 
diminished pinprick and smooth sensation in all dermatomes of 
the left leg.  Motor examination revealed that there was no 
atrophy of the legs and normal muscle tone in the lower 
extremities.  Reflex tests revealed bilateral knee jerks 
hyperflexia +3 and ankle jerks +1 bilaterally.  Rectal 
examination was not performed as the Veteran did not report 
any incontinence.  The Veteran had positive straight leg 
raising and Lasegue's sign bilaterally.  The examiner 
diagnosed the Veteran to have herniated nucleus pulposus L5-
S1.

In an August 2003, the Veteran was seen in a private 
emergency room for treatment for complaints of low back pain 
for several days.  He was diagnosed to have discogenic 
disease with radiculopathy.  Later that month, the Veteran 
was seen at VA and prescribed a one point cane for lumbar 
radiculopathy.

In October 2003 the Veteran underwent a private MRI of the 
lumbar spine that revealed desiccation of the L5-S1 level 
with mild circumferential disc bulge which is in close 
contact to the exiting nerve roots bilaterally which can be 
symptomatic.

In February 2004, the Veteran underwent a private 
electromyography (EMG) and nerve conduction velocity studies, 
which diagnosed him to have bilateral L4 radiculitis.  In a 
VA treatment note, dated in June 2004, the Veteran was 
prescribed a lumbosacral support due to lumbar radiculopathy.  
He also was given three does of Ketorolac in June 2004 for 
his back pain.

In a VA treatment note, dated in September 2004, the Veteran 
was noted to be diagnosed with S1 radiculopathy due to L5-S1 
herniated nucleus pulposus.

In December 2004 the Veteran was afforded another VA C&P 
spine examination.  The Veteran reported that he receives 
physical therapy for his low back disability, which affords 
him mild benefit.  He indicated that he has pain in the 
paravertebral muscles that radiates into the lower 
extremities.  The Veteran stated that flare-ups last 
approximately one day, and that they are shock like in 
sensation with stabbing and aching.  He reported that 
prolonged walking, sitting, and standing precipitate flare-
ups, and hot showers alleviate the symptoms.  The Veteran 
stated that he is able to walk for 5 to 10 minutes, and he 
uses a one point cane and a lumbosacral corset.  The Veteran 
denied being unsteady.  The examiner noted that the Veteran 
was able to complete the activities of daily living and 
independent in self-care, and was working at the Ponce VA.  
Upon physical examination, the range of motion of the 
Veteran's thoracolumbar spine was 60 degrees of forward 
flexion, painful from 40 to 60 degrees; 10 degrees of 
extension, painful from 0 to 10 degrees; 45 degrees of right 
and left lateral rotation, painful in the last 20 degrees; 
and 30 degrees right and left lateral flexion, painful from 
20 to 30 degrees.  Examination did not reveal reversed 
lordosis, abnormal kyphosis, abnormal posture, or fixed 
deformities.  Neurological examination revealed the Veteran 
had no pinprick deficits in either of his lower extremities.  
Motor examination showed no atrophy, normal tone, and 
strength of 5/5 in both lower extremities.  Deep tendon 
reflexes were +2 and symmetrical for patellar and Achilles 
tendon reflex.  Lasegue's sign was negative bilaterally.  The 
examiner noted that intervertebral disc syndrome was not 
present for the thoracolumbar area, although he did note the 
multiple past MRIs that showed degenerative disc disease of 
the lumbosacral spine.  The examiner diagnosed the Veteran to 
have chronic active lumbosacral strain-myositis and 
lumbosacral radiculopathy, L5-S1.

In a private treatment note, dated in August 2005, the 
Veteran was noted to have a subacute exacerbation of chronic 
lower back pain syndrome.  When examined, the Veteran looked 
to be in mild pain when walking unassisted with a slow and 
antalgic gait.  The Veteran was able to walk on his toes with 
moderate difficulty.  He had a flattened lumbar lordosis, 
moderately tender and indurated paralumbars and lower 
parathoracics on intermediate depth palpation bilaterally, 
painfully decreased forward flexion of the trunk, and 
straight leg raises were at 70 degrees bilaterally.

In May 2006 the Veteran was afforded a VA C&P spine 
examination.  The Veteran reported that his spine condition 
had become more severe since his prior examination.  The 
Veteran complained of increased numbness and weakness of both 
lower extremities.  He reported fatigue in walking, constant 
back pain, and sharp pain that radiates into the abdomen, 
testicles and lower extremities, with numbness and weakness 
to the lower extremities.  The Veteran stated that he has 
occasional constipation but denied incontinence.  The Veteran 
complained of shooting pain to the lower extremities during 
Valsalva.  The Veteran was noted to use a lumbar corset.  He 
reported that he can walk for 5 minutes and then must rest.  
The Veteran indicated that his left lower extremity gives 
way, but that he has no history of falls.  The examiner noted 
that the Veteran was independent in his activities of daily 
living.  He has discomfort in his job and does not 
participate in any recreational activities or sports due to 
his low back pain.  Upon physical examination, the Veteran 
had an erect posture, symmetry in appearance, symmetry and 
rhythm of spinal motion, adequate alignment of head over 
trunk, equal step length and normal cadence.  The range of 
motion of the Veteran's thoracolumbar spine was forward 
flexion of 65 degrees, extension of 10 degrees, lateral 
bending of 25 degrees bilaterally, and rotation of 25 degrees 
bilaterally.  Pain was noted at 65 degrees of flexion, 10 
degrees of extension, 25 degrees of lateral bending, and 25 
degrees of rotation.  The Veteran was noted to be 
additionally limited by pain but not fatigue, weakness, or 
lack of endurance following repetitive use.  Spasms and 
tenderness were noted at L4, L5, and S1.  The Veteran walked 
with a normal gait.  There was no abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Neurological examination revealed the Veteran had decreased 
pinprick on the right plantar aspect, normal muscle tone of 
the lower extremities, and muscle strength of 5/5 from L1 to 
S1 bilaterally.  Deep tendon reflexes were +2 patellar and +2 
Achilles bilaterally.  Straight leg raise test was painful at 
the back but negative.  The Veteran reported that he had a 
medical certificate for absolute bed rest of one week 
prescribed by a private physician one year prior to the 
examination but the Veteran could not recall the date.  The 
examiner diagnosed the Veteran to have bulging disc and 
degenerative disc disease, L5-S1, and minimal concentric disc 
bulging L2 to S1 level; lumbar myositis; and bilateral L4 and 
bilateral L5 radiculopathy by EMG.

In August 2006, the Veteran underwent a VA MRI of the spine 
that revealed straightening of the lumbar lordosis, which was 
noted to "probably" be due to muscle spasm.  The vertebral 
bodies were normal in height.  Bone marrow signal was normal, 
and joint spaces were well preserved.  There was a small 
central disc herniation at L5-S1 without significant 
compression.  The neural foramina were normal in size, and 
the conus medullaris were normal in position and demonstrated 
normal signal intensity.  The impression was mild 
degenerative changes at L5-S1 with small central disc 
herniation.  These impressions were noted to be similar to 
those from an earlier July 2001 MRI.

In September 2006, the Veteran underwent a private EMG study 
that revealed an abnormality in the lower extremities 
suggestive of right L4, L5, and S1, and left L4 and L5 
radiculopathy.  In a private treatment note, dated in July 
2007, the Veteran was noted to have severe lumbar strain.

In light of the evidence, the Board finds that the medical 
evidence fails to establish entitlement to an evaluation in 
excess of 10 percent disabling for the period prior to 
February 22, 1999; in excess of 20 percent disabling from 
February 22, 1999, to January 29, 2003; and in excess of 40 
percent as of January 29, 2003, for herniated nucleus 
pulposus L5-S1.

Prior to February 29, 1999, the medical evidence does not 
show that the Veteran's low back disability was manifested by 
ankylosis, moderate limitation of motion, muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position, or moderate 
intervertebral disc syndrome with recurring attacks.  As 
such, an evaluation in excess of 10 percent disabling for low 
back disability is not warranted prior to February 29, 1999.

Beginning February 22, 1999, but prior to January 29, 2003, 
the medical evidence shows that the Veteran's low back 
disability was manifested by one week of incapacitation with 
bed rest prescribed by a physician and multiple periods of 
physical therapy representing recurrent attacks of 
intervertebral disc syndrome.  The medical evidence, however, 
does not show that the Veteran's low back disability was 
manifested by ankylosis, severe limitation of motion of the 
lumbar spine, severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, or incapacitating 
episodes having a total duration of at least four weeks.  As 
such, an evaluation in excess of 20 percent is not warranted 
for the period of February 22, 1999, to January 28, 2003.

As of January 29, 2003, the medical evidence establishes that 
the Veteran's low back disability is manifested by forward 
flexion of 30 degrees, extension of 10 degrees, lateral 
flexions of 40 degrees, and rotations of 35 degrees with 
painful motion on the last degree of motion, moderate 
objective evidence of painful motion on all movements of the 
lumbar spine with moderate lumbosacral spasm.  The medical 
evidence, however, fails to show that the Veteran's low back 
disability has been manifested by sciatic neuropathy or 
absent ankle jerk.  While other neurological conditions were 
demonstrated, these have been separately evaluated and are 
not a subject of this appeal.  Furthermore, the medical 
evidence fails to show that the Veteran's low back disability 
has been manifested by incapacitating episodes having a total 
duration of at least six weeks or ankylosis.  As such, an 
evaluation in excess of 40 percent is not warranted as of 
January 29, 2003.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for higher disability ratings for his service-connected low 
back disability.  The preponderance of the evidence being 
against the claim, the benefit of the doubt doctrine is not 
for application.  Consequently the Veteran's claim must be 
denied.

B.  Scar

Effective August 30, 2002, during the pendency of the 
Veteran's appeal, the schedular criteria for the evaluation 
of scars was revised.  As noted above, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

In a statement of the case dated in May 2004, the Veteran was 
provided notice of the amended regulations.  He also 
underwent a VA examination May 2006.  Therefore, there is no 
prejudice to the Veteran for the Board to consider these new 
regulations in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board also notes that the Diagnostic Codes relating to 
scars were recently revised and became effective on October 
23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  These 
revised criteria are only applicable to claims filed on or 
after the effective date unless the Veteran specifically 
requests reconsideration of his service-connected scar 
disability under the new criteria.  In the present case, 
since the veteran's claim was filed before the effective date 
and he has not requested consideration under these new 
regulations, the Board need not considered his claim under 
the new rating criteria for scars.

The Veteran seeks a compensable evaluation for his service-
connected scar on his low back as a result of excision of a 
pilonidal cyst.  The Veteran's scar is currently evaluated as 
noncompensable.  
Under the old criteria for rating scars that are not due to 
burns and are not on the head, face or neck, effective prior 
to August 30, 2002, a 10 percent evaluation was warranted for 
superficial and poorly nourished scars with repeated 
ulceration, warranted ( Diagnostic Code 7803) and for 
superficial scars that were tender and painful on objective 
demonstration (Diagnostic Code 7804).  38 C.F.R. § 4.118 
(2002).  These scars were also rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Effective August 30, 2002, Diagnostic Code 7801 provides 
ratings for scars, other than the head, face, or neck, that 
are deep or that cause limited motion.  Scars that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (39 sq. cm.) are rated 10 percent disabling.  
Scars in an area or areas exceeding 12 square inches (77 sq. 
cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  
Note (1) to Diagnostic Code 7802 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2008).

Effective August 30, 2002, Diagnostic Code 7802 evaluates 
scars, other than the head, face, or neck, that are 
superficial or that do not cause limited motion, but cover an 
area or areas of 144 square inches (929 sq. cm.) or greater 
as 10 percent disabling.  Note (1) to Diagnostic Code 7802 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2008).

Effective August 30, 2002, Diagnostic Code 7803 provides a 10 
percent rating for superficial unstable scars.  Note (1) to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008).

Effective August 30, 2002, Diagnostic Code 7804 provides a 10 
percent rating for superficial scars that are painful on 
examination.  Note (1) to Diagnostic Code 7804 provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that a 10 percent rating 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable rating.  Diagnostic Code 7804 also directs the 
rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 
4.118 (2008).

In November 1998 the Veteran was afforded a VA C&P general 
medical examination.  The examiner noted the surgical scar on 
the Veteran's back and indicated that it was normal.

In a statement, dated in September 2000, the Veteran reported 
that his scar still bothered him.  In a VA treatment note, 
dated October 4, 2002, the Veteran was noted to have slight 
tenderness upon pressure in the area of his scar.  

In May 2006, the Veteran was afforded another VA C&P 
examination.  The Veteran reported that he had a pilonidal 
cyst excised, and that he has current discomfort on the scar 
area whenever he sits on hard surfaces.  He stated that a 
retained stitch causes the discomfort.  The scar was noted to 
not be infected or opening.  The scar was measured at 4 
centimeters (cm) in length and 0.2 cm in width.  Discomfort 
was noted with palpation of the scar.  There was no adherence 
to the underlying tissue.  The surface of the scar was 
smooth.  There was no instability, breakdown, elevation, or 
depression of the scar tissue.  It was superficial, not deep, 
and without inflammation, edema, or keloid formation.  The 
scar was lighter than the surrounding skin.  The scar did not 
cause any limitation of motion or function.

In light of the evidence, the Board finds that entitlement to 
an evaluation of 10 percent disabling, and no higher, is 
warranted for the Veteran's residual scar status post 
excision of pilonidal cyst.  Prior to October 4, 2002, the 
medical evidence does not show that the Veteran's scar was 
manifested by ulceration, tenderness or pain on objective 
examination, or limitation the motion or functioning of his 
back.  As of October 4, 2002, the medical evidence 
establishes that the Veteran's scar is manifested by 
tenderness upon objective examination.  A higher disability 
rating is not warranted after October 4, 2002, however, as 
the medical evidence fails to establish that the Veteran's 
scar was deep, limits the motion or functioning of his back, 
or encompasses an area greater than 12 square inches.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that 
entitlement to a compensable evaluation prior to October 4, 
2002, is warranted.  Entitlement to an evaluation of 10 
percent disabling, but not higher, as of October 4, 2002, has 
been established under 38 C.F.R. § 4.18, Diagnostic Code 
7804.  To that extent only, the Veteran's appeal is granted. 

C.  Right Ankle disability

The Veteran seeks entitlement to a compensable evaluation for 
the period prior to September 29, 2003, and an evaluation in 
excess of 10 percent disabling for the period beginning 
September 29, 2003, for status post right ankle strain with 
instability and subchondral injury.  The Veteran's service-
connected right ankle disability is currently rated under 
Diagnostic Code 5271.  That code provides that moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation, and marked limitation of motion warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).  The words "moderate" and "marked" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a.  For VA 
purposes, normal dorsiflexion of the ankle is from 0 to 20 
degrees, and for plantar flexion is from 0 to 45 degrees.  38 
C.F.R. § 4.71a, Plate II (2008).

The Veteran was afforded a VA C&P joints examination in 
November 1998.  The Veteran reported that he had suffered a 
right ankle sprain while running at Fort Bragg in 1997.  The 
Veteran did not report any current pain in the right ankle.  
The Veteran was not in need of crutches or a cane and did not 
have a history of surgery.  There were no constitutional 
symptoms of inflammatory arthritis.  Upon examination, the 
Veteran's right ankle was noted to have dorsiflexion of 20 
degrees and plantar flexion of 35 degrees.  There was no 
painful motion, and the range of motion was noted to be 
within the normal limits.  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement of the right ankle.  There was no tenderness to 
palpation on the right ankle.  The Veteran had a normal gait 
cycle, and there was no ankylosis.  The examiner did not 
diagnose the Veteran to have any ankle disability.

In a VA treatment note, dated in October 1999, the Veteran 
was noted to complain of right ankle pain.  He had tenderness 
of the right anterior talofibular area with mild edema and 
tightness of the tibialis anterior.  Anterior drawer test was 
negative.  The Veteran was prescribed stretching exercises.  
In a VA treatment note, dated in November 1999, the Veteran 
was noted to have right ankle pain and minimal antalgic gait.  
The range of motion of the right ankle was reported to be 
full with tenderness at deep palpation on the lateral aspect 
of the foot.  Muscle strength was within normal limits except 
for the evertors and invertors which were 3/5.  There was 
minimal edema in the foot.  In an October 2000 treatment 
note, the Veteran was noted to have right ankle pain and 
decreased range of motion.  In November 2000, the Veteran was 
noted to have a stiff right ankle.  In May 2001 and October 
2002, the Veteran was noted to have right ankle pain.  In a 
September 29, 2003, VA treatment note the Veteran was 
diagnosed to have tendonitis of the right ankle with 
limitation of movement and clicking sound in the right ankle.  
The Veteran was prescribed a support stockinette.

In May 2007, the Veteran was afforded a VA C&P examination.  
The Veteran reported pain, weakness, stiffness, swelling, 
heat, redness, instability, locking, fatigability, and lack 
of endurance in the right ankle.  The Veteran was noted not 
to need a crutch, cane, or corrective shoes for the 
condition, but does have a right ankle brace.  There was no 
history of episodes of dislocation or recurrent subluxation 
or constitutional symptoms of inflammatory arthritis.  Upon 
physical examination, the Veteran had pain upon repetitive 
motion in the ankle joint.  There was no weakness, fatigue, 
or further functional loss.  There was tenderness in the 
right ankle joint.  The Veteran's gait was noted to be 
antalgic with the Veteran limping from the right ankle.  
There was no abnormal shoe wear.  The right ankle had a range 
of motion of 20 degrees of dorsiflexion with pain in the last 
10 degrees and plantar flexion of 45 degrees with pain in the 
last 20 degrees.  There was no lateral instability, 
functional loss, or os calcis angulation.  The Veteran was 
diagnosed with right ankle strain with instability and 
subchondral injury.

In August 2007, the Veteran was afforded another VA C&P 
examination.  The Veteran reported pain in his right ankle 
with flare-ups of pain weekly that last three to four hours.  
He denied using a crutch, cane, brace, or corrective shoes.  
He did not report any surgery on the ankle, and denied 
constitutional symptoms of inflammatory arthritis.  The 
Veteran was noted to be independent in self care and 
activities of daily living and to work as a clerk at the 
Ponce VA without accommodations.  Upon examination, there was 
swelling and tenderness at the lateral malleoli.  There was 
no abnormal foot wear problem.  There was no ankylosis of the 
ankle.  The right ankle range of motion was 20 degrees of 
dorsiflexion painful for the last 10 degrees and 45 degrees 
of plantar flexion that was painful in the last 10 degrees.  
There was no functional loss with repetition.  The Veteran 
was diagnosed with right ankle strain.

In light of the evidence, the Board finds that entitlement to 
a compensable evaluation prior to September 29, 2003, and an 
evaluation in excess of 10 percent thereafter for a right 
ankle disability is not warranted.  Prior to September 29, 
2003, the medical evidence does not show that the Veteran's 
right ankle was manifested by moderate limitation of motion.  
As of September 29, 2003, however, the medical evidence shows 
that the Veteran's right ankle is manifested by moderate, but 
not marked, limitation of motion.  The medical evidence shows 
that the Veteran has full range of motion of the right ankle, 
but with pain in the last 10 to 20 degrees of motion.  The 
Board finds this to be most consistent with moderate 
limitation of motion of the ankle.  Thus, marked limitation 
of motion is not shown.

Furthermore, the Board has considered whether a higher rating 
may be warranted under any other applicable diagnostic code; 
however, the Board does not find that a higher disability 
rating is warranted considering any other relevant diagnostic 
codes.  The Veteran does not have malunion or nonunion of the 
tibia and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.  Therefore, Diagnostic Codes 5262, 5270, 5272, 
and 5273 would not be applicable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5270, 5272, 5273 (2008).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that 
entitlement to a compensable evaluation for the period prior 
to September 29, 2003, and an evaluation in excess of 10 
percent disabling thereafter is warranted for the service-
connected right ankle disability.  The preponderance of the 
evidence being against the claim, the benefit of the doubt 
doctrine is not for application.  Consequently the Veteran's 
claim must be denied.

D.  Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b) for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis, and indeed, neither the Veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  The Board observes that 
there is no showing the disabilities result in marked 
interference with employment.  In fact, the claims folder 
reveals that, during the appeals period the Veteran was 
employed as a clerk at the VA Outpatient Clinic in Ponce.  
Furthermore, none of his service-connected disabilities have 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  Absent evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, a remand of these 
claims to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for residuals of shin 
splints is denied.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for the period prior to February 22, 1999; in 
excess of 20 percent disabling from February 22, 1999, to 
January 28, 2003; and in excess of 40 percent for the period 
beginning January 29, 2003, for herniated nucleus pulposus 
L5-S1 (low back disability) is denied.

Entitlement to an initial compensable evaluation for residual 
scar status post excision of pilonidal cyst prior to October 
4, 2002, is denied.

Entitlement to an evaluation of 10 percent for residual scar 
status post excision of pilonidal cyst is granted as of 
October 4, 2002, subject to the statutes and regulations 
governing the payment of monetary benefits.

Entitlement to a compensable evaluation prior to September 
29, 2003, and an evaluation in excess of 10 percent disabling 
thereafter for status post right ankle strain with 
instability and subchondral injury (right ankle disability) 
is denied.


REMAND

The Veteran seeks entitlement to service connection for a 
cervical spine disorder.  The Veteran's service treatment 
records reveal that the Veteran was treated for back pain 
while in service.  However, upon examination at separation 
from service in November 1997, the Veteran was not noted to 
have any back or neck conditions.

In February 2003, December 2004, March 2005, and May 2006, 
the Veteran was afforded VA C&P examinations in regard to his 
claim of entitlement to service connection for a cervical 
spine disorder.  Following examination, the Veteran was 
diagnosed with a cervical spine disorder each time.  In 
addition, in the May 2006 examination, the examiner rendered 
the opinion that the Veteran's cervical spine disorder was 
not proximately due to the Veteran's service-connected lumbar 
spine condition.  However, the Board notes that the examiners 
did not provide an opinion regarding whether the Veteran's 
cervical spine disorder has been permanently aggravated by 
the Veteran's lumbar spine condition or was incurred in or 
aggravated by the Veteran's active service, particularly in 
regard to treatment for back pain while in service.  
Furthermore, the Board notes that the record contains 
favorable private medical opinions that the Veteran's 
cervical spine disorder is related to his service-connected 
low back disability that must be addressed.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
cervical spine disorder found to be present.  The 
claims folder should be made available to and 
reviewed by the examiner.  

All indicated studies should be performed, and 
all findings should be reported in detail.  After 
rendering a diagnosis of any existing cervical 
spine disorder, the examiner should render an 
opinion as to whether it is at least as likely as 
not (i.e., a 50 percent or greater probability) 
that it is related to or had its onset during 
service (particularly to the Veteran's treatment 
for a back condition in service); or, 
alternatively, whether it is at least as likely 
as not (a 50 percent or greater probability) that 
any current cervical spine disorder is 
proximately due to, the result of or has been 
permanently aggravated by the Veteran's service-
connected low back disability.  In rendering an 
opinion, the examiner should comment on the 
Veteran's medical history, his self-report 
regarding the onset and continuity of 
symptomatology, lay statements of record relating 
to the Veteran's cervical spine disorder, and any 
private medical opinions favorable to the 
Veteran's claim.  The rationale for all opinions 
expressed should be provided in a legible report.  

2.  Thereafter, the veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


